71 So. 3d 231 (2011)
S.K.R., a Child, Appellant,
v.
STATE of Florida, Appellee.
Nos. 1D11-2386, 1D11-2387, 1D11-2388, 1D11-2390, 1D11-2661.
District Court of Appeal of Florida, First District.
October 6, 2011.
Nancy A. Daniels, Public Defender, and Archie F. Gardner, Jr., Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Brooke Poland, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
On the court's own motion, we consolidate these delinquency appeals for purposes of disposition. The sole issue presented in each appeal concerns the disposition ordered by the trial court, but as appellant acknowledges, the trial court has now entered orders in each case terminating supervision by the Department of Juvenile Justice. Accordingly, the appeals are dismissed as moot.
DAVIS, VAN NORTWICK, and CLARK, JJ., concur.